RobiNSON, Judge,

(dissenting):

This decision extends state wide the martial law doctrine heretofore by a majority of this court enunciated as to a particular, proclaimed zone. Again I dissent, consistently with my views in the former cases. 71 W. Va., pages 527 and 609.
Moreover, a new use is made of the writ of prohibition. The decision stops the trial of an action in which the declaration alleges that certain defendants maliciously trespassed on private rights guaranteed by the Constitution, simply because the defendants say the act was done by the orders of one of *775them who was the Governor of the State. It prohibits the .circuit court having jurisdiction to determine the fact whether the act was done maliciously, from trying that or any other issue on the declaration. The plaintiff is not allowed to be heard on its allegations that its constitutional rights have been violated, but on the other hand the word of the defendants that they violated those rights justifiably is accepted as true. The opinion, by its own dicta as well as by quotation from one of the greatest of authoritiés on constitutional law, admits that courts will entertain suits for damages from malicious, trespasses by officials and military officers. Then, why is this action not allowed to be entertained? Though the declaration charges a malicious trespass in the plainest of terms, the presence of that charge is ignored in the majority opinion.
To stop the action by prohibition is only to deprive the plaintiff of another constitutional right — the right to a hearing before the properly constituted-trial court of the fact as to whether there was malicious or unjustifiable act. The opinion concedes that the declaration states a good cause of action, yet it prohibits the allegations of malicious trespass from being tried. This court can not rightly determine the charge presented by the declaration. It has no province for original trial of an alleged wrong. The truth of the charge óf the wrong should be left to the established trial court.
Certainly the Governor can not be made to answer before the courts for acts within his political province. But the declaration alleges that he committed acts wholly beyond' his official powers. No Governor as such official can do a malicious act. On such a charge as the declaration contains the Governor is answerable before the trial court the same as any other citizen. The charge may there be shown to be untrue, or the act charged to be not malicious but justifiable. Still a competent trial court in which the charge is m'ade has jurisdiction to determine whether the charge is true or the act justifiable.
The unsound principle established by this decision permits a Governor to deal with private rights and private property as he pleases. He has only to answer that he does so officially, and an action, though alleging facts showing that his act is wholly without his political province, will be prohibited. Such a view is wholly un-American, and inconsistent with constitu*776tional government. Reason and authority condemn it, and the administration of 'even-handed justice cries out against it.